Exhibit 10.1

Execution Version

November 3, 2019

Dear Daryl,

As you are aware, IBERIABANK Corporation (the “Corporation” and, together with
IBERIABANK and its other affiliates from time to time, the “Bank”) is
contemplating entering into definitive merger agreement (the “Merger Agreement”)
under which the Corporation will merge with First Horizon National Corporation
(“First Horizon”) (the “Proposed Transaction”). Capitalized terms used but not
defined herein have the meaning assigned such terms in the Merger Agreement.

Reference is made to your amended and restated employment agreement by and among
you, the Corporation and IBERIABANK, dated as of December 31, 2008 (your
“IBERIABANK Employment Agreement”) and your chairman agreement by and between
you and First Horizon, dated as of November 3, 2019 (your “Chairman Agreement”).

In recognition of your contributions to the Bank and of the fact that your
continued service to the Bank is important to the success of the Proposed
Transaction, the Corporation hereby agrees to grant to you a restricted stock
award (the “Closing Incentive Award”) prior to the closing of the Proposed
Transaction (the “Closing”). The number of shares underlying the Closing
Incentive Award shall equal the quotient (rounded down to the nearest whole
number) of $5,000,000, divided by the volume weighted average price for shares
of Corporation common stock over the 10-trading day period immediately prior to
the grant date, which will be November 18, 2019. The Closing Incentive Award
shall vest in full on the date that is six months following the Closing, unless
prior to such date you have voluntarily resigned your employment with First
Horizon and its affiliates without Good Reason, or your employment with First
Horizon and its affiliates has been terminated by First Horizon for Cause (in
each case, as defined in your Chairman Agreement); provided that if the Merger
Agreement is terminated prior to the occurrence of the Closing, then the Closing
Incentive Award shall be forfeited. The shares under the Closing Incentive Award
shall not be transferable by you as long as you serve as Executive Chairman of
First Horizon and shall be subject to the repayment and recovery provisions set
forth in Section 4(C) of the Chairman Agreement, but only if the conditions for
repayment and recovery occur on or prior to the second anniversary of the
Closing.

In connection with the Closing, the Closing Incentive Award shall automatically
and without any required action on your part, cease to represent an equity award
denominated in shares of Corporation common stock and shall be converted into an
equity award denominated in shares of First Horizon common stock. The number of
shares of First Horizon common stock subject to the converted Closing Incentive
Award shall be equal to the product (with the result rounded down to the nearest
whole number) of (i) the number of shares of Corporation common stock subject to
the Closing Incentive Award immediately prior to the Effective Time multiplied
by (ii) the Exchange Ratio (as adjusted if necessary pursuant to the last
sentence of Section 1.5(b) of the Merger Agreement). For the avoidance of doubt,
notwithstanding anything contained in the Merger Agreement, the Closing
Incentive Award shall not vest in connection with the Closing, but shall instead
continue to remain outstanding and eligible to vest in accordance with the terms
specified herein.



--------------------------------------------------------------------------------

For the avoidance of doubt, Sections 5(e)-(g) of your IBERIABANK Employment
Agreement will remain in full force and effect with respect any excise taxes
(including any interest and penalties) imposed under Section 4999 of the Code
for which you may become liable in connection with any “parachute payment” (as
described under Section 280G of the Code), including with respect to amounts and
benefits paid or provided to you in connection with the Closing Incentive Award,
the Chairman Agreement or otherwise in connection with the Proposed Transaction.
You acknowledge and agree that Deloitte Tax LLP shall provide all calculations
with respect to such Sections 5(e)-(g), including, without limitation, the
determination of any amounts due to you thereunder.

In the event the Proposed Transaction is terminated without the Closing having
occurred, this letter agreement shall automatically terminate be null and void
ab initio.

No provisions of this letter agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
you and such officer or officers as may be specifically designated by the boards
of directors of the Corporation and IBERIABANK to sign on their behalf. No
waiver by any party hereto at any time of any breach by any other party hereto
of, or compliance with, any condition or provision of this letter agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Louisiana. You and the Corporation
and IBERIABANK hereby agree that Section 18 (Arbitration) of your IBERIABANK
Employment Agreement shall apply to this letter agreement and is incorporated
herein by reference. The invalidity or unenforceability of any provision of this
letter agreement shall not affect the validity or enforceability of any other
provisions of this letter agreement, which shall remain in full force and
effect.

This letter agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

2



--------------------------------------------------------------------------------

We thank you for the valuable contribution which you have made to the Bank and
for your continued efforts following the Closing.

 

Yours truly, IBERIABANK:

/s/ Michael Brown

Michael Brown Vice Chairman and Chief Operating Officer IBERIABANK CORPORATION:

/s/ Rick Maples

Rick Maples Chairman, Board Compensation Committee ACCEPTED AND AGREED:

/s/ Daryl G. Byrd

Daryl G. Byrd

[Closing Incentive Letter Signature Page]